                                   UNITED STATES DISTRICT COURT
                                               fo r the
                                EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Don Antonio Flournoy                                                       Docket No. 5:14-CR-14-lH

                                   Petition for Action on Supervised Release

COMES NOW Mindy L. Threlkeld, Senior U.S. Probation Officer of the co urt, presenting a petition for
modification of the Judgment and Com mitment Order of Don Antonio Flournoy, who, upon an earlier plea of
gui lty to 18 U.S .C. § 1951 and 18 U .S.C. §2, Robbery of a Business Engaged in Interstate Commerce and Aiding
and Abetting, was sentenced by the Honorab le Ma lcolm J. Howard, Sen ior U.S . District Judge, on September 9,
20 14, to the custody of the Bureau of Prisons for a term of 96 months. It was fu rth er ordered that upon release
from imprisonment the defendant be placed on superv ised release for a period of 36 months.

     Don Antonio Flournoy was released from custody on July 19, 2019, at which time the term of supervised
re lease commenced .

     On August 16, 2019, the court was notified that the defendant tested positive for Cocaine on July 30, 2019,
and signed an admission form admitting to the use of Cocaine on July 29, 2019. It was recommended that the
defendant be continued on supervised release and allowed to participate in our Surpri se Urinalysis Program as
we ll as treatment with our local treatment provider.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
T he defendant tested positive for Cocai ne on September 11, 2019 . When confronted, the defendant signed an
admission form admitting to the use of Cocaine on September 10, 2019. The defendant is currently attending
treatment with our local treatment provider and is enro lled in our Surprise Ur inalysis Program . It is recommended
that the defendant be place on curfew w ith electronic monitoring for 120 consecuti ve days.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows :

    l. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceedJlQ.
       consecutive days. T he defendant is restricted to hi s residence during the curfew hours. The defendant shall
       subm it to the fo llow ing Locatio n Monitoring: Radio Frequency monitoring and abide by all program
       requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in fu ll force and effect.

                                                         I declare under penalty of perjury that the foregoing is
                                                         true and correct.


                                                         /s/ Mindy L. T hrelkeld
                                                         Mindy L. Threlkeld
                                                         Sen ior U.S. Probation Officer
                                                         150 Rowan Street Suite 11 0
                                                         Fayettevi lle, NC 28301
                                                         Phone: 910-354-2539
                                                         Executed On: September 18, 2019
Don Antonio Flournoy
Docket No. 5:14-CR-14-lH
Petition For Action
Page 2


                                            ORDER OF THE COURT
                                a,    ;Ji
Considered and ord ered th is I 1     _. day   of                , 20 I 9, and ordered fil ed and made a
                s i the above case.
